                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA, ex                      )   CASE NO.: 5:15CV2720
 rel. ETHICAL SOLUTIONS, LLC, et al.               )
                                                   )   JUDGE SARA LIOI
                Plaintiff-Relators,                )
                                                   )
        v.                                         )   MAGISTRATE JUDGE HENDERSON
                                                   )
 AKRON GENERAL HEALTH SYSTEM, et                   )   CORRECTED JOINT STIPULATION OF
 al.                                               )   DISMISSAL
                                                   )
                Defendants.                        )


       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, the United States of

America, having intervened in this qui tam action brought pursuant to the False Claims Act, 31

U.S.C. § 3729, et seq. (“FCA”), and the Relators hereby notify the Court of the voluntary

dismissal of this action, consistent with the terms of the settlement agreement dated June 30,

2021, as set forth below.

       The United States, the Relators, and defendant Akron General Health System (“AGHS”)

have executed a Settlement in full compromise and settlement of certain of the United States’

claims, as well as the claims that the Relators have asserted on behalf of the United States against

AGHS. In accordance with and subject to the terms of the Settlement Agreement, the United

States and the Relators are voluntarily dismissing, with prejudice, the claims asserted by the

Relators in this action, on behalf of the United States, against AGHS that are based on the
Covered Conduct as defined in Recitals, Paragraph E of the Settlement Agreement, which

specifically provides as follows:

               E. The United States contends that it has certain civil claims against AGHS
       arising from improper payments made to physicians who were part of certain
       practice groups at Akron General Medical Center and physicians affiliated with an
       acute care hospital that is part of AGHS. Specifically, the United States contends
       that, between August 1, 2010 and March 30, 2016, AGHS (1) knowingly submitted
       claims for payment to Medicare pursuant to referrals that violated the AKS because
       AGHS knowingly and willfully provided improper remuneration to the referring
       physicians in the form of compensation in excess of fair market value to induce the
       physicians’ referrals of Medicare patients to AGHS in violation of the AKS, and
       for which AGHS submitted claims to the Medicare Program; and (2) knowingly
       submitted claims for designated health services to the Medicare Program that
       violated, and failed to meet any exception to, the Stark Law because AGHS directly
       or indirectly paid compensation to certain physicians that exceeded the fair market
       value of their services and/or took into account the volume or value of the
       physicians’ referrals to AGHS. The physician practice groups and specific dates
       during which the United States alleges AGHS submitted these claims are set forth
       in the letter dated June 30, 2021 from Chris Wilson to counsel for the AGHS.

       In addition, the Relators are voluntarily dismissing, with prejudice to the Relators and

without prejudice to the United States, the remaining claims asserted by the Relators in this

action on behalf of the United States, in which the United States has declined to intervene.

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States hereby consents to

the Relators’ voluntary dismissal of that portion of the action, provided that such dismissal is

without prejudice to the United States.

       Relator Beverly Brouse is dismissing with prejudice her claim against AGHS under 31

U.S.C. § 3730(h).

       Relators are dismissing with prejudice their claims for attorneys’ fees, costs, and

expenses under 31 U.S.C. § 3730(d).

       Defendant has not filed an answer or responsive pleading to the Complaint.

       A proposed order has been submitted for the Court’s consideration.




                                                 2
      Respectfully submitted,

      BRIAN M. BOYNTON
      Acting Assistant Attorney General

      BRIDGET M. BRENNAN
      Acting United States Attorney

      Jamie A. Yavelberg
      Edward Crooke
      Christopher G. Wilson (#0092705)
      Trial Attorneys
      U.S. Department of Justice
      Civil Division
      P.O. Box 261
      Washington, D.C. 20044
      (614) 255-1630
      (614) 469-5240 (facsimile)
      Christopher.G.Wilson@usdoj.gov


By:   /s/ Patricia M. Fitzgerald
      Patricia M. Fitzgerald (PA: 308973)
      Assistant United States Attorney
      United States Court House
      801 West Superior Avenue, Suite 400
      Cleveland, OH 44113
      (216) 622-3779
      (216) 522-2404 (facsimile)
      Patricia.Fitzgerald2@usdoj.gov

      Counsel for the United States of America

      /s/ Warner Mendenhall
      Warner Mendenhall, 0070165
      Thomas W. Connors, 0007226
      Attorneys for Relators
      The Law Offices of Warner Mendenhall
      Inc.
      190 N. Union St. Ste. 201
      Akron, OH 44204
      Tel. (330) 535-9160
      warner@warnermendenhall.com
      tconnors@warnermendenhall.com

      Counsel for Relators



 3
